Title: From Alexander Hamilton to Timothy Taylor, 13 December 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            Philaa. Der. 13th. 99
          
          I have received your letter of the tenth instant.
          Major Huntingdon has resigned his Commission, and is no longer a member of the army.
          I think I informed you of this I believe in a former letter which must have miscarried.
          The recommendation of Sergeants as Cadets does not appear to me to be expedient at this early period of the Service.
          W—
          Col. Taylor—
        